Pratt, J.
The moving affidavit of appellant does not show that the case was difficult and extraordinary, but on the contrary, only two witnesses were examined, and the only question of fact was whether Christine Ferine had loaned money to her husband, and the amount.
We think the justice at special term used his discretion very much in favor of defendant in granting him taxable costs and disbursements.
The reason given for the decision at special term may not be tenable, but the order was clearly right.
Order affirmed, with ten dollars costs and disbursements.
Barnard, P. J., concurs; Dykman, J., not sitting.